Citation Nr: 0716047	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-29 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss of 
the right ear.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus in the right ear.

3.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a laceration of the third finger 
on the right hand.

4.  Entitlement to a special monthly compensation (SMC), 
based on the need for aid and attendance or being housebound. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
May 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2002 and December 2002 rating decisions.


FINDINGS OF FACT

1.  The veteran's hearing loss in the right ear is manifested 
by hearing acuity at Level I.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, which is the maximum rating authorized under 
Diagnostic Code 6260.  

3.  The scar on the veteran's right middle finger is not 
deep.

4.  The evidence fails to show that the veteran's right 
middle finger scar limits the function of his finger.

5.  The evidence of record demonstrates that the veteran 
needs assistance to protect himself from the hazards of daily 
living. 


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for hearing loss in the 
right ear have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2002); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  Criteria for a rating in excess of 10 percent for 
postoperative residuals of a laceration of the third finger 
on the right hand have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.118, DCs 
5226, 7804, 7805 (2000); 38 C.F.R. §§ 4.71a, 4.118, DCs 5226, 
5229, 7801, 7802, 7803, 7804, 7805 (2006).

4.  Criteria for SMC based on the need for aid and attendance 
have been met.   38 U.S.C.A. §§ 501, 1114 (West 2002); 
38 C.F.R. § 3.352 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.




Hearing loss

The veteran is currently assigned a noncompensable rating for 
his service connected hearing loss in his right ear.  
Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned based on audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometric testing at the frequencies 
of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels 
designated from level I, for essentially normal acuity, 
through level XI, for profound deafness.  

When only one ear is service connected, as in this case, the 
Roman numeral designation of I will be assigned for the 
nonservice-connected ear.  38 C.F.R. § 4.85 (f).

A 10 percent evaluation for hearing loss is assigned when the 
hearing acuity is at Level I in the better ear and at least 
Level X in the poorer ear.  38 C.F.R. §§ 4.85, 4.87, Tables 
VI and VII.

The veteran underwent a VA audiologic examination in January 
2001, the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
40
55

The average pure tone threshold in the right ear was 44 
decibels, and the veteran had speech recognition score of 92 
percent.  The veteran was diagnosed with moderately severe to 
severe sensorineural hearing loss.  The examiner indicated 
that the scores were moderately reliable, although testing 
was noted to be difficult due to behavioral inconsistencies, 
which were likely due to mental health problems.

As the pure tone threshold at each of the four frequencies is 
not 55 decibels or more, and the veteran did not have a 
threshold of 30 at 1,000 Hz and 70 at 2,000 Hz, Table VI must 
be used.  Using Table VI results in a rating of Level I for 
the right ear.

As such, the veteran does not warrant a compensable rating 
for hearing loss, as the intersection point on Table VII of 
ratings of I and I falls below the threshold for a 
compensable rating.

The veteran has not alleged that his hearing has worsened 
since his last VA examination and he has not sought 
additional hearing treatment.  Therefore, an additional 
examination is not necessary.

Given that the veteran does not meet the criteria for a 
compensable rating for hearing loss in the right ear, his 
claim is denied.

Tinnitus 

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  See also Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As there is no 
legal basis upon which to award a higher evaluation for 
tinnitus, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Finger scar

The veteran has a scar on the third finger of his right hand 
which is currently rated at 10 percent under 38 C.F.R. 
§ 4.118, DC 7804 for scars that are painful upon examination.  
During the course of this appeal the regulations for rating 
disabilities of the skin were revised effective August 30, 
2002.  67 Fed. Reg. 49,596 (July 31, 2002).  All applicable 
versions of the rating criteria will be considered, but the 
new criteria may only be applied as of their effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).  

The 10 percent rating that is assigned, is the highest rating 
available under DC 7804.  A rating in excess of 10 percent 
for a scar, under either the old or the revised rating 
criteria for scars, is only available if the rating for the 
scar is based on the limitation of function of the affected 
part (38 C.F.R. § 4.118, DC 7805); or based on the revised 
38 C.F.R. § 4.118, DC 7801 (2006) for scars, other than head, 
face, or neck, that are deep or that cause limited motion, 
which provides a 20 percent rating when a scar impacts an 
area in excess of 12 square inches (77 sq. cm.).  A deep scar 
is one associated with underlying soft tissue damage.

The veteran underwent a VA examination of his finger in 
January 2001, where he reported pain, swelling, and stiffness 
in his right middle finger.  The examiner indicated that the 
scar was 3 inches by 3/4 of an inch over the dorsum of the 
right third metacarpal, and noted that there was mild 
tenderness.  The texture of the scar was coarse, and the 
color of the scar was darker than the surrounding skin.  The 
veteran was noted to have grip weakness on the right side 
(although he did have grip strength of 4/5), and he could not 
hold objects tightly.  The veteran had dorsiflexion to 60 
degrees and palmar flexion to 70 degrees in the right wrist 
and ulnar deviation was 40 degrees and radial deviation was 
20 degrees.  The veteran was able to bend his fingers and 
touch the median crease of his right palm, and he was able to 
touch the tip of his fingers with his right thumb.  X-rays of 
the right hand were normal.  Photographs were taken, which 
were consistent with the examiner's description.

At a private examination in May 2002, the veteran had no 
tenderness over the MCP joints and he could make a full grip, 
although grip strength and pinch were decreased.  
Nevertheless, the doctor noted that the veteran used a cane 
in his right had, suggesting some grip strength.  The doctor 
indicated that there was no evidence of arthritis in the MCP 
joints, and he noted that the veteran had decreased pinprick 
sensation in the right hand which might suggest median or 
ulnar nerve neuropathy.

The medical evidence fails to show that the veteran's scar is 
deep, and even if it was, the scar only covers 2.25 sq 
inches, which is well short of the 12 square inches required 
for a rating in excess of 10 percent.  

Additionally, while the scar causes some discomfort, the 
medical evidence fails to show that the scar causes any 
limitation of function of the right hand.  Furthermore, even 
if there was compensable limitation of motion of the finger, 
under the revised regulations, the maximum amount authorized 
for limitation of motion of the middle finger, absent 
ankylosis, is 10 percent.  See 38 C.F.R. § 4.71a, DC 5229; 
and under the old regulations, a rating of 10 percent was 
only available for ankylosis.  In this case, the medical 
evidence fails to show ankylosis in the veteran's right 
middle finger.  As such, a rating in excess of the 10 percent 
already assigned is not available based on limitation of 
motion.  

The evidence fails to show that the veteran's finger scar 
meets the criteria for a rating in excess of 10 percent, and 
his claim is therefore denied.

SMC 

Pursuant to 38 C.F.R. § 3.351(c), special monthly 
compensation based on the need for aid and attendance, will 
be awarded based on a consideration of the following: 
inability of claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment. 

It is not required that all of the disabling conditions 
listed in the previous paragraph be found to exist before a 
favorable rating may be made.  Rather, the particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.

The veteran is rated at 100 percent disabled based on his 
service-connected schizophrenia, and has been for more than 
twenty-five years.  In November 2002 he underwent a VA 
examination to evaluate his ability to function 
independently.  The examiner noted that the veteran was not 
permanently bedridden, but found that the veteran did need 
help to protect himself from the hazards and dangers of his 
daily environment.

The veteran's wife submitted a daily activity questionnaire 
in which she indicated that the veteran spends most of his 
time locked up in the house without talking to anybody.  She 
noted that the veteran had a cousin who checked in on him 
once or twice a day, and she stated that either she or his 
cousin would provide the veteran with his medication.

As the medical evidence demonstrates that the veteran needs 
help to protect himself from the hazards and dangers of his 
daily environment, the criteria for aid and attendance have 
been met, and the veteran's claim is therefore granted.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, the veteran was telephonically informed 
of the required notice May 2001.  He was also provided a 
letter in August 2002.  By these mediums, the veteran was 
informed of all four elements required by the Pelegrini II 
Court as stated above.
 
VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file); 
and his wife submitted a daily activity questionnaire.  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As to the 
claims denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  As to the claim granted, the RO will 
establish an effective date and the veteran will have an 
opportunity to appeal that decision if he so chooses, so 
there is no prejudice to the veteran under the holding in 
Dingess as to this issue.  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.




ORDER

A compensable rating for hearing loss of the right ear is 
denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.

A rating in excess of 10 percent for postoperative residuals 
of a laceration of the third finger on the right hand is 
denied.

Special monthly compensation based on the need for aid and 
attendance is granted. 


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


